Exhibit (10)F(ii)

 

ECOLAB INC.

1988 NON-EMPLOYEE DIRECTOR

STOCK OPTION PLAN

 

AMENDMENT

 

Pursuant to Paragraph 7 of the Ecolab Inc. 1988 Non-Employee Director Stock
Option Plan (“Plan”) and resolutions of the Company’s Board of Directors, dated
May 11, 2001, the Company amends the Plan as set forth below.  Words and phrases
used herein with initial capital letters which are defined in the Plan are used
herein as so defined.

 

1.               Section 5(b)(iv) of the Plan is amended in its entirety to read
as follows:

 

“(iv)  Manner of Option Exercise.  An Option may be exercised by an Optionee in
whole or in part from time to time, subject to the conditions contained in the
Plan and in the agreement evidencing such Option, by giving written notice of
exercise to the Company at its principal executive office (such notice to
specify the particular Option that is being exercised and the number of shares
with respect to which the Option is being exercised) accompanied by payment, of
the total purchase price of the shares to be purchased under the Option.  The
total purchase price of the shares may be paid entirely in case (including
check, bank draft or money order), by tendering a broker exercise notice, by
tendering shares or attesting to ownership thereof of Common Stock already owned
by the Optionee (“Previously Acquired Shares”) or by a combination thereof;
provided, however, that any such Previously Acquired Shares so tendered or
attested to by an Optionee must be “mature” shares, as such term may be defined
from time to time by the Financial Accounting Standards Board or any successor
body and otherwise acceptable to avoid a charge or expense for the purposes of
financial reporting.  For purposes of such payment, Previously Acquired Shares
will be valued at their Fair Market Value on the exercise date.  The Company
shall not be required to sell or issue any shares under any outstanding Option
if, in the sole opinion of the Committee, the issuance of such shares would
constitute a violation by the Optionee or the Company of any applicable law or
regulation of any governmental authority, including without limitation federal
and state securities laws.”

 

--------------------------------------------------------------------------------


 

2.               Section 5(b)(vii) of the Plan is amended in its entirety to
read as follows:

 

“(vii)  Withholding.  The Company may require an Optionee to promptly pay the
Company the amount of any federal, state or local withholding tax attributable
to the Optionee’s exercise of an Option before acting on the Optionee’s notice
of exercise of the Option.  An Optionee may satisfy any such withholding tax
obligation by tendering a broker exercise notice, by tendering or attesting to
ownership of Previously Acquired Shares, by electing to withhold shares of
Common Stock that are to be issued upon exercise of an Option, or by a
combination of such methods, provided that (i) amounts withheld shall not exceed
the Company’s statutory minimum withholding obligation for federal and state tax
purposes, including payroll taxes, and (ii) any use of Previously Acquired
Shares or withholding shall be otherwise acceptable to avoid a charge or expense
for financial reporting purposes.  For purposes of satisfying an Optionee’s
withholding tax obligation, Previously Acquired Shares tendered or covered by an
attestation and shares withheld shall be valued at their Fair Market Value on
the exercise date.”

 

3.               This amendment shall be effective as of May 11, 2001.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
authorized officers and its corporate seal affixed, as of May 11, 2001.

 

 

ECOLAB INC.

 

 

 

 

 

 

  (Seal)

By: 

/s/ Lawrence T. Bell

 

Lawrence T. Bell
Senior Vice President-Law and
General Counsel

 

 

 

 

  Attest: 

/s/ Sheila B. Holt

 

 

 

Sheila B. Holt

 

 

2

--------------------------------------------------------------------------------